DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER COMMENT(S)
Applicant must submit an English translation of the prior office action documentation of corresponding incoming written opinion of the PCT dated 08/10/2021. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Embodiment 1: POWER CONVERSION APPARATUS - (Claims 1-8, 11), figs. 1-7-CPC H02P27/06 (2013.01);
Embodiment 2: Machine Learning Apparatus - (Claims 9-10) - figs. 8, 9, 10 & 11
CPC H02P23/0031(2016.02)	                       
The species are independent or distinct because the embodiments are directed towards different control configurations in different above said CPC search areas.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none of the claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, A power conversion apparatus comprising:
a main circuit to convert DC power into AC power, and supply the converted AC power to a motor;
a controller to control the main circuit;
a current sensor to detect a current supplied from the main circuit to the motor; and
a half-wave rectifier to half-wave rectify a current detection signal output from the current sensor, wherein
the controller includes:
a first processing circuit to calculate a current frequency based on at least either a rising timing or a falling timing of the current detection signal half-wave rectified by the half-wave rectifier, the current frequency being a frequency of the current; and
to monitor a speed of the motor based on the current frequency calculated.
As to claim 1, the phrase, “a half-wave rectifier to half-wave rectify a current detection signal output from the current sensor” is not clear as it is from a current sign signal generation unit 61 of a zero-cross detection unit 15 (see applicants’figs.1, 2 & 3) which is omitted in claim 1 and request applicants’ to amend the claim 1 accordingly for clarity of the invention.
Dependent claims 2-9 are rejected as they depend from claim 1.

As to claim 9, A drive control system comprising:
the power conversion apparatus according to claim 7; and a machine learning apparatus to create the calculation model, wherein the machine learning apparatus includes:
a third processing circuit
to acquire, as state variables, the signals each indicating at least either the rising timing or the falling timing;
to acquire the measured values from the external measuring device, and calculate frequencies of the current based on the measured values acquired; and
to create the calculation model by machine learning based on a data set created by combinations of the state variables acquired and the frequencies of the current calculated.
As to claim 9, a third processing circuit is mentioned and claim 9 depend on claim 7 (which mentions a first processing circuit), which depend on claim 6 and which depend on claim 1. 
Claim 9 is not clear as a second processing circuit is not mentioned anywhere in claim 9 or in the chain of depended claims 9-7-6-1.

As to claim 10, A machine learning apparatus comprising:
a third processing circuit
to acquire, as state variables, signals each indicating at least either a rising timing or a falling timing of a current detection signal, the current detection signal being output from a current sensor and half-wave rectified, the current sensor detecting a current supplied to a motor;
to acquire measured values, and calculate frequencies of the current based on the measured values acquired, the measured values each indicating a waveform of the current or a speed of the motor measured by an external measuring device; and
to create a calculation model by using machine learning based on a data set created by combinations of the state variables acquired and the frequencies of the current calculated.
As to Claim 10, a third processing circuit is mentioned is not clear as a first processing circuit and second processing circuit is not mentioned and also not clear how the processing circuits are related.
  


Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cho et al. (US 9,768,715 B2 and Cho hereinafter.)
As to claim 11, a motor monitoring method comprising:
converting DC power into AC power and detecting, with a current sensor, a current supplied from a main circuit to a motor, the main circuit supplying the converted AC power to the motor;
calculating a current frequency based on at least either a rising timing or a falling timing of a current detection signal output from the current sensor and half-wave rectified by a half-wave rectifier, the current frequency being a frequency of the current; and
monitoring a speed of the motor based on the calculated current frequency.
 	(Cho teaches (figs.1-12) a motor 152/154 monitoring method (fig.2, (col.1, lines 17-20) & motor speed [ωrm1/ ωrm 2] detection, see (col.7, lines 53-67)) comprising:
Cho teaches (see fig.2, (col.3, lines 14-18) inverter [230]) converting DC power into AC power and detecting, with a current sensor 240 (see fig.2, (col.7, lines 40-45)), a current supplied from a main 
Cho teaches control unit 260 (see fig.2) calculating a current frequency [ω1/ ω2] (see current formulas 4-5, see (col.10, lines 8-55, (col.11, lines 14-16)) based on at least either a rising timing or a falling timing (of current [ia, ib, ic], see figs.7, 8 & 9) and Cho further teaches frequency wrpm1/wrpm2 for corresponding current [ia, ib, ic] rise time/fall time, see figs.7, 8 & 9) of a relative current detection signal [ia/, ib/, ic] (see fig.2) output from the current sensor 240 and half-wave rectified by a half-wave rectifier 210 (see (col.6, lines 65-67 & (col.7, lines 1-2)), the current frequency [ω1/ ω2] being a frequency of the current *ia/*ib/*ic (see formulas 4-5, (col.10, lines 8-55)); and
Monitoring (via control unit 260, speed detection unit 270, see fig.2) a speed [ωrm1/ ω rm2] of the motor 152/154 based on the calculated current frequency in relative to current signal ia, ib, ic, (via 250, see fig.2).)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Antony M Paul/
Primary Examiner, Art Unit 2846			12/01/2021